ORIGINAL                                                     08/05/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 20-0217


                                       DA 20-0217




IN THE MATTER OF:

 T.N.B., A.M.B, and S.M.B,                                           ORDER

       Youths in Need of Care.
                                                                    FI LED
                                                                     AUG 0 5 2020
                                                                   Bowen Greenwood
                                                                                    Court
                                                                 Clerk of S,1prerre




      Appellant father of T.N.B., A.M.B., and S.M.B. was granted an extension of time

to file and serve his opening brief on or before July 28,2020. Appellant father was advised

that no further extensions oftime would be granted. The opening brief is now overdue.

      THEREFORE,

      IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on

appeal no later than August 25, 2020. No further extensions will be granted. Failure to

file the brief within that time will result in dismissal of this appeal with prejudice and

without further notice.

                         ,to provide a copy of this Order to all counsel of record.
      The Clerk is directed
      DATED this    _6 — day of August, 2020.
                                                For the Court,




                                                               Chief Justice